DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 17, 2021. Claims 1, 4-5 & 7-8 are pending. Claims 2-3 & 6 have been canceled. Claims 1 & 4-5 have been amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Seok Koo on September 24, 2021.
The application has been amended as follows: 
1. (Currently Amended) A sensor applicator assembly for a continuous glucose monitoring system, the sensor applicator assembly comprising a sensor module for periodically measuring a blood glucose level, the sensor applicator assembly being assembled as a single unitary product in which [[a]] the sensor module 
wherein the sensor module is configured to allow a separate transmitter, which has a structure separable from the sensor module, to be coupled to be electrically connected to the sensor module to transmit a glucose measurement result to an external device, 
the sensor module comprises a power supplying battery, and the power supplying battery comprised in the sensor module is configured to supply a power to the separate transmitter having the structure separable from the sensor module when the separate transmitter is coupled to the sensor module, 
wherein the sensor module includes: 
a pod having adhesive tape attached to a bottom end surface thereof, the adhesive tape allowing the pod to be attached to the human body when ejected by the applicator, wherein the pod is provided with a connector terminal to which the transmitter is connectable; 
a sensor having one end portion disposed within the pod to protrude downward from the pod, wherein the sensor is inserted into the human body to extract body fluid as the pod being ejected; 
a printed circuit board disposed in an internal space of the pod to be electrically connected to the other end portion of the sensor; and 
a needle detachably coupled to the pod, the needle being configured to be inserted into the human body together with the sensor while surrounding one end portion of the sensor, so that the one end portion of the sensor is inserted into the human body, 
wherein the connector terminal is connected to the printed circuit board, and the power of the battery is configured to be supplied to the transmitter through the printed circuit board and the connector terminal, wherein the sensor includes: Page 2 of 12
a sensor probe having one end portion protruding downward from the pod and the other end portion disposed in an internal space of the pod; and 
a sensor housing configured to surround a portion of the sensor probe to support the sensor probe, 
wherein the needle is shaped as a hollow pipe extending from the sensor housing in a top to bottom direction and surrounding an external space of the one end portion of the sensor probe, and the needle is provided with a needle head on top end portion thereof, and 
wherein the sensor housing and the needle head are respectively provided with a guide recess and a guide protrusion, which are configured to prevent rotation of the needle, while guiding a coupling position of the sensor housing and the needle head, the guide recess and the guide protrusion corresponding to each other so that the guide protrusion is insertable into the guide recess.
2-3. (Canceled).  
  
4. (Previously Presented) The sensor applicator assembly according to claim 1 wherein the pod includes: a pod base having the adhesive tape attached to a bottom end surface thereof so as to be attachable to the human body; and a pod body coupled to a portion of a top surface of the pod base to surround a portion of a space above the pod base, wherein the sensor, the battery, and the printed circuit board are disposed in an internal space of the pod body, the connector terminal is provided on a portion of the pod body, and the pod base is configured to allow the transmitter to be seated on and coupled to the top surface.  
5. (Previously Presented) The sensor applicator assembly according to claim 4, wherein the sensor includes: Response to Final Office Action of June 16, 2021with AFCP 2.0 Requesta rubber block coupled to the sensor housing, such that the other end portion of the sensor probe extends through the rubber block; and an elastic contact inserted into the rubber block, such that the other end portion of the sensor probe extends through the elastic contact, with one end portion of the elastic contact being in elastic contact with the printed circuit board, wherein the sensor probe is electrically connected to the printed circuit board via the elastic contact.  
6. (Canceled).  
7. (Previously Presented) The sensor applicator assembly according to claim 1, wherein the power supplying battery is disposed in the sensor module.  
8. (Previously Presented) The sensor applicator assembly according to claim 1, wherein the separate transmitter is configured to be detachable from the sensor module, and the power supply battery is disposed in the sensor module.
Allowable Subject Matter
Claims 1, 4-5 & 7-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a sensor applicator assembly for continuous glucose monitoring system comprising, inter alia, a sensor module, a pod having an adhesive layer, a sensor located within the pod and protruding therefrom, a printed circuit board connected to the sensor, a needle having a needle hub releasably attached to the pod, a sensor probe extending from the pod, a sensor housing surrounding a segment of the sensor probe, wherein the needle head includes a protrusion insertable into a recess of the needle housing to prevent rotation thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791